Exhibit 99.1 Underwriters Purchase Additional Common Units from Vanguard Natural Resources, LLC Wednesday, August 26, 2009 HOUSTON – (PR NEWSWIRE) – Vanguard Natural Resources, LLC (NYSE: VNR)(“Vanguard”) announced today that the underwriters of its recent public offering of common units representing limited liability company interests (“Common Units”) have purchased an additional 432,800 Common Units pursuant to a partial exercise oftheir over-allotment option.The proceeds to Vanguard of the over-allotment option exercise were approximately $5.9 million, net of underwriting discounts, commissions and estimated costs associated with the transaction. Vanguard used the net proceeds from the partial exercise of the over-allotment option to reduce outstanding indebtedness under its reserve-based credit facility. Citi, Wells Fargo Securities and RBC Capital Markets acted as joint book-running managers for the offering. A copy of the prospectus supplement and the related base prospectus relating to the Unit Offering may be obtained from: Citi Attn: Prospectus Department Brooklyn Army Terminal 140 58th Street, 8th Floor
